Case 1:21-cv-00158-MJT-ZJH Document 10 Filed 08/02/21 Page 1 of 2 PageID #: 25



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ANTHONY SPARROW                                   §

VS.                                               §     CIVIL ACTION NO. 1:21-CV-158

SHERIFF, JEFFERSON COUNTY, ET AL.                 §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Anthony Sparrow, a prisoner confined at the Jefferson County Correctional Facility,

proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper

notice was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). Plaintiff

acknowledged receipt of the Report and Recommendation on June 29, 2021. No objections to the

Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:21-cv-00158-MJT-ZJH Document 10 Filed 08/02/21 Page 2 of 2 PageID #: 26



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 8) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.

                                         SIGNED this 2nd day of August, 2021.




                                                                        ____________________________
                                                                        Michael J. Truncale
                                                                        United States District Judge




                                                2
